4 A.3d 832 (2010)
298 Conn. 911
MICHAEL T.
v.
COMMISSIONER OF CORRECTION.
SC 18676
Supreme Court of Connecticut.
Decided September 15, 2010.
Frederick W. Fawcett, special assistant state's attorney, in support of the petition.
Temmy Ann Pieszak, chief of habeas corpus services, in opposition.
The respondent's petition for certification for appeal from the Appellate Court, 122 Conn.App. 416, 999 A.2d 818 (2010), is granted, limited to the following issue:
"Whether the Appellate Court properly held that trial counsel rendered deficient performance by failing to present expert testimony?"